Citation Nr: 0028314	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  97-15 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
intervertebral disc syndrome of the lumbar spine.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from October 1981 to 
August 1995.

This case was previously before the Board of Veterans' 
Appeals (Board) in January 1998, at which time, it was 
remanded for further development.  Following that 
development, the Department of Veterans (VA) Regional 
Office (RO) in St. Petersburg, Florida, denied a rating 
in excess of 20 percent for the veteran's service-
connected intervertebral disc syndrome of the lumbar 
spine.  Thereafter, the case was returned to the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's service-connected intervertebral disc 
syndrome of the lumbar spine, manifested primarily by 
subjective complaints of radiating pain, is productive of 
no more than moderate impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
service-connected intervertebral disc syndrome of the 
lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40 - 4.42, 4.45, 4.59, and 4.71a, Diagnostic Code 5293 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the 
criteria set forth in the diagnostic codes of the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (1999).  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity (in civilian 
occupations) resulting from service-connected disability.  
38 C.F.R. § 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the 
Board has reviewed all evidence of record pertaining to 
the history of the service-connected disability.  The 
Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  Moreover, 
the Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to the disability.  Where, as here, 
entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  
Although the recorded history of a disability is for 
consideration in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not 
give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The veteran's low back disability may be rated in 
accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5293.  
A 20 percent rating is warranted for moderate 
intervertebral disc syndrome, manifested by recurring 
attacks.  A 40 percent evaluation is assignable when there 
is severe intervertebral disc syndrome, manifested by 
recurring attacks with intermittent relief.  A 60 percent 
rating is warranted for pronounced intervertebral disc 
syndrome, manifested by persistent symptoms compatible 
with sciatic neuropathy with characteristic pain, as well 
as demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the 
diseased disc, with little intermittent relief.

Potentially applicable to rating the veteran's service-
connected low back disability is 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 which provides ratings for the 
lumbar spine based on limitation of motion.  A 20 percent 
rating is warranted for moderate limitation of motion, 
and a 40 percent rating is warranted for severe 
limitation of motion.

The United States Court of Veterans Appeals (now the 
United States Court of Appeals for Veterans Claims, 
hereinafter Court) has considered the question of 
functional loss as it relates to the adequacy of assigned 
disability ratings.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In DeLuca, the Court held that 38 C.F.R. § 4.40 
required consideration of factors such as lack of normal 
endurance, functional loss due to pain, and pain on use; 
specifically, limitation of motion due to pain on use 
including during flare-ups.  The Court also held that 
38 C.F.R. § 4.45 required consideration of weakened 
movement, excess fatigability, and incoordination.  
Moreover, the Court stated that there must be a full 
description of the effects of the disability on the 
veteran's ordinary activity.  38 C.F.R. § 4.10.  

In February 1997 and July 1998, the veteran underwent VA 
orthopedic and neurologic examinations to determine the 
extent of his service-connected intervertebral disc 
syndrome of the low back.  In February 1997, the veteran 
reported back pain which occasionally radiated into the 
buttocks and leg.  He stated that when it did so, he 
could not walk very far.  On examination, the back 
musculature appeared normal, and there was no atrophy.  
There were also no postural abnormalities or fixed 
deformity.  The range of low back motion was a follows:  
Forward flexion - 90 degrees; backward extension - 35 
degrees; lateral flexion - 35 degrees, bilaterally; and 
rotation 40 degrees, bilaterally.  The veteran stated 
that at the ends of the various motions, he experienced 
some discomfort, though not excruciating pain.  There was 
no evidence of neurologic involvement.  X-rays were 
reportedly normal.  The veteran noted that an MRI, 
performed in 1988, showed disc disease of the lumbar 
spine.  The diagnoses were that the veteran alleged a 
history of lumbo-sacral spine strain as well as an 
abnormal MRI in 1988, showing lumbar disc disease.

During a VA neurologic examination in July 1998, the 
veteran reported constant low back pain, radiating 
alternately down each lower extremity, greater on the 
right than the left.  He stated that such pain was 
initiated by heavy lifting, twisting, or by prolonged 
sitting, i.e., more than one hour, such as when driving a 
car.  He also noted that his back disability interfered 
with his sleep.  It was noted that he was working in an 
office-type setting and that his back disability did not 
interfere with his employment.  He reportedly took 
medication which provided no relief for his symptoms.  

On examination, straight leg raising was positive on the 
right and negative on the left.  His motor responses were 
5/5, and his sensation was intact to pinprick.  Deep 
tendon reflexes were 1+ thoughout, and his range of back 
motion was as follows: Forward flexion - 90 degrees; 
backward extension - 10 degrees; lateral flexion - 15 
degrees, bilaterally; and rotation 45 degrees, 
bilaterally.  His gait was normal and unassisted.  X-rays 
of the lumbar spine revealed normal alignment, no 
spondylolisthesis, no evidence of decreased disc space 
height, and no fractures.  The physician concluded that 
the veteran was neurologically normal, without evidence 
of sciatica, radiculopathy, or myelopathy.

The foregoing evidence shows that the veteran's service-
connected back disability is manifested primarily by 
subjective complaints of radiating low back pain which 
are exacerbated by activity.  There is no current 
objective evidence, however, of any neurologic or 
orthopedic involvement or other evidence suggesting that 
the veteran's service-connected low back disability is 
productive of any more than moderate impairment.  
Moreover, there is simply no evidence to suggest a lack 
of normal endurance, functional loss due to pain, flare-
ups, weakened movement, excess fatigability, or 
incoordination.  Accordingly, there is no basis for a 
schedular rating in excess of 20 percent under any of the 
applicable diagnostic codes.  In arriving at this 
decision, the Board has considered the possibility of 
using other diagnostic codes in evaluating the veteran's 
low back disability; however, the evidence is negative 
for residuals of a vertebral fracture (Diagnostic Code 
5285); ankylosis of the spine (Diagnostic Code 5286); 
lumbosacral strain (Diagnostic Code 5295), or sciatica 
(Diagnostic Code 8520) to warrant the use of such codes.  

The Board has also considered the possibility of 
referring this case to the Director of the VA 
Compensation and Pension Service for possible approval of 
an extraschedular rating for the veteran's service-
connected low back disability; however, the evidence does 
not show such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, 
as to render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1) (1999).  
Indeed, during the most recent VA examination, it was 
noted that he had sedentary employment and that his back 
disability did not interfere with such employment.  
Moreover, there is no evidence that he has received 
recent treatment of any kind for his back, much less 
frequent hospitalization.  Finally, there is no evidence 
to show that his back disability is such that it is 
impractical to rate it based on the regular schedular 
standards.  Rather, the record shows that the 
manifestations of that disability are essentially those 
contemplated by the current schedular evaluation.  It 
must be emphasized that disability ratings are not job-
specific.  They represent as far as can practicably be 
determined the average impairment in earning capacity as 
a result of diseases or injuries encountered incident to 
military service and their residual conditions in 
civilian occupations.  Generally, the degrees of 
disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations of illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Absent evidence to the contrary, the Board finds no 
reason for referral of this case to the Director of VA 
Compensation and Pension Services for a rating outside 
the regular schedular criteria.


ORDER

A rating in excess of 20 percent for intervertebral disc 
syndrome of the lumbar spine is denied.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 

